Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Matthew J. Pugmire. See the Interview Summary mailed 03/26/21. 
	Applicants’ substitute specification filed 06/09/2021 is entered.
	Claims 28-33 were indicated inadvertently as depending from claim 1 at paragraph 2(b) of the Notice of Allowability mailed 04/06/21. The dependency of these claims is hereby corrected as set forth below:
--Claim 27 (New). A composition comprising an immunologically effective amount of a purified polypeptide comprising any of the amino acid sequences of SEQ ID NO: 92, SEQ ID NO: 94, and SEQ ID NO: 96 and an immunologically effective amount of at least one adjuvant.
Claim 28 (New). The composition of claim 27 [[1]], further comprising a pharmaceutically acceptable buffer, diluent or carrier.
Claim 29 (New). The composition of claim 27 [[1]], wherein the polypeptide is a lipoprotein.
Claim 30 (New). The composition of claim 27 [[1]], wherein the polypeptide is non-lipidated.
Claim 31 (New). The composition of claim 27 [[1]], further comprising a polysaccharide.
Claim 32 (New). The composition of claim 27 [[1]], wherein the at least one adjuvant is aluminum hydroxide or aluminum phosphate.
Claim 33 (New). The composition of claim 27 [[1]], wherein the at least one adjuvant is QS-21.
Claim 34 (New). A method of inducing an immune response against a Neisseria meningitidis serogroup B in a mammal comprising administering to said mammal the composition of claim 27.
Claim 35 (New). The method of claim 34, wherein said composition further comprises a pharmaceutically acceptable buffer, diluent or carrier.
Claim 36 (New). The method of claim 34, wherein said purified polypeptide is a recombinant polypeptide.
Claim 37 (New). The method of claim 34, wherein said purified polypeptide is a lipoprotein.
Claim 38 (New). The method of claim 34, wherein said purified polypeptide is non-lipidated.
Neisseria species, said additional surface antigen being a non-ORF2086 protein.
Claim 40 (New). The method of claim 34, wherein said composition further comprising a polysaccharide.--
	Claims 1 and 8-26 are canceled.
	Claims 27-40, renumbered as claims 1-14 respectively stand allowed. 
	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  The Fax number for submission of amendments, responses and/or papers is (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
		Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor, Gary Nickol, can be reached on (571) 272-0835. 
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

June, 2021